DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 3-19 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1 and 3-20 are:
Regarding claims 1 and 3-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations the wired transmission module, comprising a housing having a first side, a second side oppositely, a through hole and a linker, the second side having a receiving slot recessed towards the first side, and the through hole extending to the first side of the housing from the receiving slot.
Regarding claims 15-19, the prior art does not teach or fairly suggest in combination with the other claimed limitations a wired transmission module comprising: a housing having a first side, a second side, a through hole and a receiving slot, the receiving slot disposed on the second side of the housing, and the through hole extending to the first side of the housing from the receiving slot; a cable comprising a wire and an annulus, the annulus having a groove, the wire penetrating the through hole, and the annulus coupled to the receiving slot and the through hole of the housing; and a positioning member engaging with the groove.
Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a wired transmission module comprising: a housing having a through hole and a recess, the through hole extending to one side of the housing opposite to the recess from the recess; a cable comprising a wire and an annulus, the annulus disposed on the wire, the annulus having at least one groove which is set on one side of the annulus against the wire and surrounds the wire, the wire passing through the through hole, and the annulus movably disposed in the recess and selectively disposed
on the through hole; and at least one flexible pad disposed in the groove and interposed between the annulus and an inner surface of the recess.
These limitations are found in claims 1 and 3-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-848 217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000. 

May 4, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848